Atkinson, J.
1. Where the presiding judge charged that if certain facts were true a delivery of a note to an agent would be' a good payment to his principal, and the latter would be estopped from denying the receipt of such payment, and also stated that such facts were not denied by the principal, and that the real issue for the jury to settle in the case was whether or not the plaintiff had complied with his contract or in good faith offered to do so, and whether the defendant had refused such offer, or whether there had been a rescission of the contract by mutual agreement, it furnished no ground for granting a new trial that some of the facts stated for estopping the defendant may not have been requisite to effect that purpose.
Ü. The pleadings and evidence raised the issue as to whether there had been a rescission of the contract by mutual agreement for each of the parties to release the other from liability on account thereof; and there was no error in the charge on that subject for any reason assigned in the motion for new trial.
3. If each of the parties to a contract agree to release the other from further obligation thereunder, the release of each furnishes a consideration for that of the other.
4. There was sufficient evidence to support the verdict, and the presiding judge did not err in overruling the motion for a new trial on any of the grounds therein taken.

Judgment affirmed.


All the Justices concur.